COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00152-CV
Trial Court Cause
Number:                    2011-70247
Style:                     KMR Minden LP
                           v Harris County Appraisal District
Date motion filed*:        April 10, 2013
Type of motion:            Appellee's Motion to Substitute Counsel
Party filing motion:       Appellee
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of

Date: April 16, 2013